Citation Nr: 1015902	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  05-30 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder.

2.  Entitlement to an initial evaluation greater than 30 
percent for posttraumatic stress disorder, prior to May 28, 
2008.

3.  Entitlement to an evaluation greater than 50 percent for 
posttraumatic stress disorder, beginning May 28, 2008.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to August 
1967, and from June 1968 to September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of December 2004, July 2005, and June 2008 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office in Waco, Texas (RO).

In the February 2010 informal hearing presentation, the 
Veteran's representative argued for a 50 percent evaluation 
for the entire appeal period, even though a 50 percent 
evaluation is already assigned, effective May 28, 2008.  
However, on a claim for an original or an increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Therefore, as a 50 percent rating is not 
the maximum available evaluation under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009), and the Veteran has not 
expressly indicated that he is satisfied with a 50 percent 
evaluation for the later rating period, consideration will be 
given to whether a higher evaluation is warranted for both 
rating periods in the decision below.  


FINDINGS OF FACT

1.  A January 2004 rating decision denied service connection 
for a cervical spine disorder.

2.  The additional evidence received since the time of the 
final January 2004 rating decision does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a cervical spine 
disorder.

3.  Prior to May 28, 2008, the Veteran's posttraumatic stress 
disorder (PTSD) was manifested by poor insight, chronic sleep 
impairment, restricted affect, depressed mood, and mild 
memory impairment.

4.  Beginning May 28, 2008, the Veteran's PTSD was manifested 
by nightmares, flashbacks, depression, anhedonia, abnormal 
speech, and a flattened affect.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a cervical spine disorder is not new 
and material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

2.  The criteria for an initial evaluation greater than 30 
percent for PTSD, prior to May 28, 2008, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

3.  The criteria for an evaluation greater than 50 percent 
for PTSD, beginning May 28, 2008, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, all the evidence in the Veteran's claims file 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that the entire record must 
be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the 
most salient and relevant evidence, and on what the evidence 
shows or fails to show with respect to the appeal.  The 
Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that reasons for rejecting evidence 
favorable to the claimant be addressed).  

In this case, the Veteran asserts that he has submitted new 
and material evidence to reopen his claim for service 
connection for a cervical spine disorder.  He also argues 
that his PTSD is more severe than contemplated by the 
currently assigned evaluations.

New and Material Evidence Claim

Pertinent procedural regulations provide that "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).  Establishing service connection 
generally requires medical or, in certain circumstances, lay 
evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a 
nexus between the claimed in-service disease or injury and 
the present disability.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

The RO denied service connection for a cervical spine 
disorder in January 2004, and notified the Veteran of the 
decision in February 2004.  The rating decision was not 
appealed and that decision is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104.  The matter under consideration in this 
case at that time was whether the Veteran's currently 
diagnosed cervical spine disorder was related to his military 
service or any incident therein.  In order for the Veteran's 
claim to be reopened, evidence must have been presented or 
secured since the January 2004 rating decision which is 
relevant to, and probative of, this matter.

The evidence of record at the time of the January 2004 rating 
decision relevant to the Veteran's claim for service 
connection included the Veteran's service treatment records, 
VA examination reports dated in December 1973 and May 1997, 
and VA outpatient treatment records dated from March 1996 to 
May 1997.  The additional evidence added to the record since 
the January 2004 rating decision includes VA outpatient 
treatment records dated from December 2002 through December 
2005, and from April 2006 through June 2008.

The RO denied the Veteran's claim for entitlement to service 
connection for a cervical spine disorder in January 2004, and 
at that time, there was no evidence that the currently 
diagnosed cervical spine disorder was related to the 
Veteran's military service or any incident therein.  That 
continues to be the case.  There are no objective medical 
opinions included with the evidence submitted since the last 
final rating decision.  Although a December 2004 VA 
outpatient treatment record documented the Veteran's 
contention that "the origin of [the neck] pain is likely 
related to his year of service in the military," the record 
does not reflect that the Veteran is a physician or other 
medical professional.  Accordingly, because he lacks medical 
training, his statement that his neck pain is likely related 
to his military service is not probative.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. 
§ 3.159(a) (1).  In any event, lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 
214 (1993).

Moreover, VA outpatient treatment records reflect that the 
Veteran was involved in a motor vehicle accident in 2002 or 
2003, wherein the Veteran's car was hit on the passenger side 
by another car.  In August 2005 and December 2005 VA 
outpatient treatment records, the Veteran reported neck pain 
which began approximately one year prior, without a known 
cause; the remaining records, to include those dated in 
December 2004 and September 2005, reflect that he had long-
term neck pain, but that it had worsened during the last year 
to two years.  Again, none of these records address the basis 
on which the Veteran's claim was previously denied: whether 
the currently diagnosed cervical spine disorder was related 
to military service or an incident therein.

Accordingly, although this evidence is "new," as it had not 
been previously considered by VA, it is not "material," as 
it does not raise a reasonable possibility of substantiating 
the Veteran's claim.  The Board thus finds that new and 
material evidence has not been submitted to reopen the issue 
of entitlement to service connection for a cervical spine 
disorder since the January 2004 rating decision.  As new and 
material evidence to reopen a finally disallowed claim has 
not been submitted, the benefit of the doubt doctrine is not 
applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
Thus, the decision remains final, and the appeal is denied.

Increased Evaluation Claim

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2009); see 
also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id.  In all claims for increase, VA 
has a duty to consider the possibility of assigning staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Service connection for PTSD was granted by a July 2005 rating 
decision, and an initial 30 percent evaluation assigned 
effective February 10, 2005.  By a June 2008 rating decision, 
that evaluation was increased to 50 percent, effective May 
28, 2008.  These evaluations were made subject to the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  
Diagnostic Code 9411 is subsumed into the General Rating 
Formula for Mental Disorders (General Rating Formula).  Under 
the General Rating Formula, a 30 percent evaluation 
contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).  See 38 C.F.R. § 4.130, Diagnostic Code 9411, 
General Rating Formula.

A 50 percent evaluation is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory for example, retention of only 
highly learned material, forgetting to complete tasks; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control, 
such as unprovoked irritability with periods of violence; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances, 
including work or a work-like setting; and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is warranted where the disorder is 
manifested by total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

Initial Evaluation, 30 Percent Prior to May 28, 2008

After thorough review, the Board finds that the probative and 
persuasive evidence of record does not support an initial 
evaluation greater than 30 percent prior to May 28, 2008.  
During the initial rating period, there was no evidence of 
abnormal speech, or difficulty in understanding complex 
commands.  At the June 2005 VA examination, the Veteran 
demonstrated his ability to think abstractly by giving 
interpretations to proverbs.  Although the Veteran was noted 
to have an anxious affect at a December 2004 VA outpatient 
visit, there is no evidence that he experienced panic 
attacks, and the evidence dated during this rating period 
generally reflects that his anxiety level had decreased after 
psychotropic medications were begun.  Judgment was noted to 
be mildly impaired in February 2008, but was otherwise found, 
to include at the June 2005 VA examination, to be intact.

Memory impairment was noted at the June 2005 VA examination, 
as well as during VA outpatient visits in August 2006 and 
February 2008.  However, such impairment was not noted to be 
more than mild at any time, and memory impairment is a 
symptom also contemplated by the currently assigned 30 
percent evaluation.  Moreover, while the June 2005 VA 
examination found that the Veteran was detached from others, 
and intermittently irritable, the evidence during this rating 
period generally reflects that the Veteran experienced a 
decrease in his depressive moods or feelings, as noted during 
April 2005, February 2006, August 2006, and October 2007 VA 
outpatient visits.

The Veteran sustained a traumatic brain injury in 2006; in 
April 2008, he was enrolled in a long-term care program at a 
VA nursing facility at his brother's insistence, after 
evidence arose that the Veteran was unable to keep his person 
and his home clean.  In that context, the Board recognizes 
that the less-than-adequate hygiene noted during February 
2007 and May 2007 VA outpatient visits, and the cognitive 
impairment documented during the Veteran's February 2007 VA 
outpatient visit, began only after the Veteran's traumatic 
brain injury occurred.  While it would be improper for the 
Board to conclude that these symptoms were indicative solely 
of the Veteran's cognitive disorder, review of the record 
reveals a sharp decline of hygiene and grooming between the 
time periods before and after that event; prior thereto, the 
Veteran was considered to have more than sufficient hygiene 
and grooming, and to be cognitively intact, to include as 
noted at the June 2005 VA examination.  Compare Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the 
Board is prohibited from making conclusions based on its own 
medical judgment) to Washington v. Nicholson, 19 Vet. App. 
362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 
(Fed. Cir. 2000) (holding that the Board, as fact finder, 
must determine the probative value or weight of the 
admissible evidence).

To that end, analysis of the Veteran's Global Assessment of 
Functioning (GAF) scores is required.  In the VA treatment 
records and VA examination reports of record, the Veteran's 
GAF scores have ranged from a low of 35 in February 2008, to 
a high of 50 as noted in February 2004, June 2005, and April 
2006.  Indeed, the scores provided prior to the Veteran's 
traumatic brain injury were consistently 50; subsequently, 
they ranged from 35 to 40.  Even then, the June 2005 VA 
examiner found that it was difficult to separate the 
Veteran's PTSD symptoms from his depressive disorders 
symptoms.  Similarly, the August 2006 GAF scores of 40 was 
predicated on dual diagnoses, including the cognitive 
disorder stemming from the traumatic brain injury; the 
examiner noted a cognitive decline, lack of insight into 
behavior or diagnosis, and, perhaps most importantly, that 
the Veteran's "presentation on certain topics, with no 
register of current conversation, is reminiscent of [a] 
traumatic brain injury."  As GAF scores are only one 
indication of the severity of a given service-connected 
mental disorder, and the remaining evidence of record does 
not support an initial evaluation greater than 30 percent for 
PTSD, one is not warranted on the basis of the Veteran's GAF 
scores.  38 C.F.R. § 4.130, Diagnostic Code 9411; see also 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

Finally, the Veteran was admitted for inpatient treatment 
twice in 2006.  However, the probative and persuasive 
evidence of record does not reflect that this was due to his 
PTSD.  In April 2006, the Veteran was hospitalized after it 
was determined that he planned to use manipulation, in the 
form of a suicide gesture, to procure prescription pain 
medications he had been denied due to a pattern of drug-
seeking behavior.  Similarly, the August 2006 hospitalization 
occurred after the Veteran made a suicide gesture with a 
loaded gun, after waiting for a nonexistent significant other 
to appear.  At that time, the above-noted cognitive decline 
and lack of insight was documented, and the Veteran's 
situation was determined to be one of delusion due to 
cognitive impairments.  

While the Veteran's symptomatology during the initial rating 
period prior to May 28, 2008, contains some evidence that 
would ordinarily warrant a higher evaluation for at least 
part of the rating period, an increased evaluation is not for 
assignment in the Veteran's case, as some of this 
symptomatology is not attributable to his PTSD.  During an 
April 2005 VA outpatient visit and at the June 2005 VA 
examination, the Veteran's PTSD symptoms were, in fact, noted 
to have decreased, to the point where they occurred twice or 
three times per month, interspersed with periods of remission 
lasting two weeks to a month at a time.  For these reasons 
and those noted above, an initial evaluation greater than 30 
percent prior to May 28, 2008, is not warranted.

	(CONTINUED ON NEXT PAGE)


Increased Evaluation, 50 Percent Beginning May 28, 2008

At the May 2008 VA examination, the Veteran reported 
nightmares and daydreams in which he relived events he 
experienced in Vietnam, as well as depressed mood, anhedonia, 
fatigue, feelings of guilt and worthlessness, and recurrent 
suicidal ideations.  Mental status examination showed that he 
was disheveled looking, with poor hygiene, a flat affect, and 
abrupt speech; reasoning, judgment, and concentration were 
considered poor.  The Veteran's 2006 traumatic brain injury 
was noted.  Despite these symptoms, the examiner found that 
based on review of the record, there was no evidence of 
worsening PTSD symptoms; any increase in severity noted on 
examination, the examiner stated, was part of the Veteran's 
concurrently diagnosed personality, cognitive, and depressive 
disorders.  The examiner provided a GAF score of 35, but 
noted that it would be much higher if the decreased social 
and occupational functioning resulting from the PTSD could be 
separated out from the Veteran's nonservice-connected 
psychiatric disorders.  At VA outpatient visits in May 2008 
and June 2008, the Veteran endorsed PTSD symptoms, but noted 
that they were infrequent and manageable.  The Veteran was 
also noted to be mildly depressed.

As noted above, a June 2008 rating decision increased the 
evaluation of the Veteran's PTSD to 50 percent disabling, 
effective May 28, 2008.  However, the Board finds that the 
probative and persuasive evidence of record does not support 
an evaluation greater than 50 percent on and after May 28, 
2008.  The Board is cognizant of the findings during VA 
outpatient visits in May 2008 and June 2008 that the Veteran 
was disheveled-looking and had poor hygiene, and reported 
experiencing suicidal ideations, symptoms which are 
contemplated by the 70 percent evaluation criteria.  However, 
the focus of evaluating any psychiatric disability is on the 
occupational and social impairment caused by the service-
connected disorder alone, and the evidence in this case does 
not show social and occupational impairment of such severity 
that a 70 percent or higher evaluation is warranted beginning 
May 28, 2008.  

The May 2008 VA outpatient record, wherein the Veteran 
reported that his PTSD symptoms were "infrequent and 
manageable," weighs against the assignment of an evaluation 
greater than 50 percent beginning May 28, 2008.  Although the 
May 2008 VA examiner assigned a GAF score of 35, he stated 
that "[i]f the PTSD were taken separately and this was the 
only condition he was dealing with, his GAF score would be 
much higher."  Moreover, the PTSD symptoms that the examiner 
endorsed, to include nightmares, were reported to occur only 
once or twice per month.  Finally, as noted above, the 
evidence tends to reflect that the Veteran's problems with 
hygiene and unkemptness are related to his cognitive 
disorder, which began after the 2006 traumatic brain injury.  
In this case, the Veteran's PTSD disability picture is 
sufficiently separate from the effects of his nonservice-
connected traumatic brain injury; thus, the reasonable doubt 
doctrine is not for application and all of the Veteran's 
symptoms will not be attributed to his service-connected 
PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998).  On 
this basis, an evaluation greater than 50 percent beginning 
May 28, 2008, is not warranted. 

Other Considerations

Finally, the issue of whether the manifestations of the 
Veteran's service-connected disabilities present an 
exceptional or unusual disability picture so as to warrant 
referral to the appropriate officials for consideration of 
extraschedular ratings has been considered.  See 38 C.F.R. § 
3.321(b) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  An extraschedular rating cannot be assigned in the 
first instance, but it must be specifically adjudicated 
whether to refer a case for such an evaluation, when the 
issue is either raised by the claimant or is reasonably 
raised by the evidence of record.  See Barringer v. Peake, 22 
Vet. App. 242 (2008), citing Thun v. Peake, 22 Vet. App. 111, 
115 (2008).

In this case, the schedular evaluations in this case are not 
inadequate.  Thun, 22 Vet. App. at 115.  Evaluations in 
excess of those currently assigned may, in the appropriate 
cases, be assigned for certain manifestations of the disorder 
for which the Veteran is seeking an increased evaluation.  
However, the medical evidence of record does not support such 
higher evaluations on this basis.  The different disability 
evaluations for PTSD, as for most psychiatric disorders, are 
predicated on social and occupational impairment.  Thus, 
because the probative and persuasive evidence of record does 
not reflect that the Veteran's PTSD, alone, shows such an 
"exceptional or unusual disability picture" that goes 
beyond the limits of the schedular criteria, that criteria 
are sufficient with which to rate the severity of his PTSD.

Ultimately, while the evidence of record shows that the 
manifestations of the Veteran's service-connected PTSD impact 
his ability to be employed in certain capacities, the record 
does not demonstrate that there exists a level of 
interference with employment not already encompassed by the 
currently assigned evaluation.  See Thun, 22 Vet. App. at 
115.  Therefore, the criteria for submission for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b) (1) are not met, and the RO's decision not 
to refer these issues to the Chief Benefits Director or the 
Director, Compensation and Pension Service was correct.

The evidence of record discussed above does not warrant a 
rating in excess of 30 percent prior to May 28, 2008, or in 
excess of 50 percent beginning May 28, 2008; thus, staged 
ratings in addition to the ones already assigned by the July 
2005 and June 2008 rating decisions are not required.  38 
U.S.C.A. 5110; see also Hart, 21 Vet. App. at 508.  For these 
reasons, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for increased initial 
and current evaluations for PTSD.  As such, the benefit of 
the doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



VA's Duties to Notify and to Assist

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  A March 2005 letter 
notified the Veteran as to the requirements for reopening his 
claim for PTSD.  However, for initial rating claims, where, 
as here, service connection has been granted and the initial 
rating has been assigned, the claim of service connection has 
been more than substantiated, as it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
since the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore 
any defect as to notice is nonprejudicial.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. 
Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream 
elements).  With respect to the Veteran's claim to reopen the 
issue of service connection for a cervical spine disorder, an 
August 2004 letter notified him as to the pertinent 
requirements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although this letter did not specifically indicate that his 
claim was most recently denied because the evidence did not 
contain a nexus opinion relating his current cervical spine 
disorder to his military service, it is clear from the 
Veteran's correspondence with the RO that he understood that 
such a nexus opinion was the evidence which the claims file 
lacked, and that was required for his claim to be reopened 
and substantiated.  See Kent v. Nicholson, 20 Vet. App 1 
(2006).  Moreover, although the Veteran was not notified of 
regulations pertinent to the establishment of an effective 
date and of the disability rating with respect to his claim 
for increased ratings for PTSD, because the preponderance of 
the evidence is against that claim, he has not been 
prejudiced by this lack of notice.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
Veteran has not indicated, and the record does not contain 
evidence, that he is in receipt of disability benefits from 
the Social Security Administration (SSA); therefore, the RO's 
failure to request and obtain any relevant SSA records was 
not in error.  38 C.F.R. § 3.159 (c) (2).  VA examinations 
were conducted in June 2005 and May 2008; the Veteran has not 
argued, and the record does not reflect, that this 
examination was inadequate for rating purposes.  38 C.F.R. 
§ 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  Although a VA examination was not conducted with 
respect to the Veteran's claim to reopen the issue of 
entitlement to service connection for a cervical spine 
disorder, VA is not required to obtain an examination for a 
claim to reopen a finally decided decision.  See 38 C.F.R. § 
3.159(c).

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  


ORDER

New and material evidence not having been received, the 
appeal to reopen the Veteran's claim for entitlement to 
service connection for a cervical spine disorder is denied.




An initial evaluation greater than 30 percent for PTSD, prior 
to May 28, 2008, is denied.

An increased evaluation for PTSD is denied.



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


